Citation Nr: 1644354	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-00 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to a clothing allowance for benefit year 2012.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to January 1992.  
This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 decision of the Department of Veterans Affairs (VA), Medical Center (MC) in Decatur, Georgia.  

The claims file includes evidence which has been added to the record after the claim was certified to the Board in August 2013.  The Board finds that a waiver of consideration of such by the agency of original jurisdiction (AOJ) is not necessary because the evidence is not pertinent to the issue on appeal.  (The evidence was also not submitted directly to the Board by the Veteran, and was not received within 90 days of certification.).  See 38 C.F.R. § 20.1304.  As it is not pertinent to benefit year 2012, it would serve no useful purpose for VA to request a waiver by the Veteran or for the Board to remand the evidence for AOJ consideration.


FINDING OF FACT

The most probative evidence is against a finding that the Veteran has a knee brace or other assistive device for a service-connected disability which tends to cause wear or tear of clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for benefit year 2012 have not been met. 38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(i) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or

(ii) The Under Secretary for Health or a designee certifies that-
(A) A veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or
(B) A veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments

Analysis

The Veteran is in receipt of service connection for right and left patella chondromalacia.  VA records in 2010 reflect that the Veteran was wearing knee braces.  In August 2011, the Veteran applied for an annual clothing allowance due to use of left and right knee braces. 

In his October 2012 notice of disagreement, the Veteran asserted that the "metal bars [on the knee braces] wear soft spots and holes in my pants along the seams and eventually tears.  Additionally, I must buy larger pants in an effort to get the pants over the knee brace as a result of wearing these braces."

In his January 2013 substantive appeal, the Veteran stated that he wears larger pants to wear over the braces and "nevertheless worn spots are still common over a period of time."

VA records reflect that the Veteran was issued two KO (knee orthosis) Elastic Frontline braces in July 2009.  A VA prosthetic representative has stated that the brace is an "elastic wrap around knee orthosis.  The brace features covered aluminum polycentric hinges with no exposed joints or surfaces which would cause damage and wear/tear to clothing."  See Statement of the Case. 

Although the Veteran contends that his braces have "metal bars" which cause damage and holes in clothing, the evidence by the prosthetic representative reflects that the hinges on the brace are covered and would not cause damage.  The Board finds that the statement of the prosthetic representative is more probative as it is objective, and by someone with experience in various types of prosthetics and orthopedic assistive devices.  

The Veteran has not submitted evidence, and the treatment records do not reflect, that he has been prescribed another type of knee brace other than the one noted above for his chondromalacia which tends to cause wear and tear of his clothing.

The claims file does not include certification by the Undersecretary for Health or a designee that, because of a service-connected disability or disabilities, the Veteran wears a prosthetic or orthopedic appliance which tends to wear or tear his clothing.  The Veteran does not have the loss of use of a hand or foot. 

The Board acknowledges that the Veteran wears knee braces and that he is in receipt of service connection for a knee disability of each knee.  However, the use of an assistive device is not sole factor in determining whether a clothing allowance is warranted.  For a clothing allowance to be warranted in the Veteran's case, the assistive device must be one that tends to cause wear or tear of clothing as certified by the Undersecretary for Health or a designee.  In the Veteran's case, the preponderance of the evidence does not support such a finding. 

In sum, the evidence is against a finding that the Veteran wears a brace or other orthopedic appliance which tends to cause wear or tear to clothing. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a clothing allowance for benefit year 2012 is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


